Exhibit 10.1

PREFERRED STOCK REPURCHASE AGREEMENT

THIS PREFERRED STOCK REPURCHASE AGREEMENT (this “Agreement”) is made as of
March 8, 2012 by and among Bruckmann, Rosser, Sherrill & Co. III, L.P., a
Delaware limited partnership (the “Fund”), BRS Coinvestor III, L.P., a Delaware
limited partnership (the “Co-Invest Fund,” and together with the Fund, the
“Sellers”), and Ruth’s Hospitality Group, Inc., a Delaware corporation (the
“Company”).

WHEREAS, the Sellers are the owners of 25,000 shares of Series A 10% Convertible
Preferred Stock, par value $0.01 per share (the “Preferred Stock”), of the
Company as set forth on Schedule A; and

WHEREAS, the Sellers desire to sell to the Company, and the Company desires to
purchase directly from the Sellers, an aggregate of 25,000 shares of Preferred
Stock (the “Shares”).

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

Section 1. Sale of Shares and Closing.

(a) Sale of the Shares. Concurrently with the execution hereof, the Sellers
shall sell, transfer and assign to the Company for an aggregate sum of
$60,212,328.75, representing the full purchase price for the Shares (the
“Purchase Price”). The parties hereto agree that the payment of the Purchase
Price shall be in full satisfaction of any and all obligations owed by the
Company with respect to the Shares, including any and all accrued and unpaid
dividends thereon and any other obligations owing thereunder, and the Company
shall purchase from the Sellers, all of the right, title, and interest of the
Sellers in and to the Shares.

(b) Deliveries by the Company. Concurrently with the execution hereof, the
Company shall deliver to the Sellers (i) the Purchase Price by cashier’s check
or wire transfer of immediately available funds to a bank account designated by
the Sellers and (ii) such other documents relating to the transactions
contemplated by this Agreement as the Sellers or their counsel may reasonably
request.

(c) Deliveries by the Sellers. Concurrently with the execution hereof, the
Sellers shall (i) deliver the original certificates representing the Shares,
together with a duly executed stock power reasonably satisfactory to the
Company, (ii) deliver a written resignation reasonably satisfactory to the
Company, effective immediately, of Stephen C. Sherrill, who is serving as the
Preferred Director (as such term is defined in the Company’s Certificate of
Designations of the Series A 10% Convertible Preferred Stock), from the
Company’s board of directors and (iii) such other documents relating to the
transactions contemplated by this Agreement as the Company or its counsel may
reasonably request.

(d) Company to Cancel Shares. Upon the valid transfer of the Shares from the
Sellers to the Company, all certificates evidencing the Shares shall be retired
and cancelled by the Company.

Section 2. The Closing. The closing of the transactions contemplated hereby (the
“Closing”) shall take place at the offices of Kirkland & Ellis LLP in Chicago,
Illinois concurrently with the execution hereof (the “Closing Date”), or at such
other place or on such other date as may be mutually agreeable to the Sellers
and the Company.



--------------------------------------------------------------------------------

Section 3. Representations and Warranties of the Sellers. The Sellers hereby
represent and warrant to the Company that:

(a) Ownership. All of the Shares are owned of record and beneficially by the
Sellers, free and clear of all security interests, claims, liens, pledges,
options, encumbrances, charges, agreements, voting trusts, proxies, and other
arrangements or restrictions whatsoever (“Encumbrances”), other than pursuant to
applicable securities laws. Immediately following the sale of the Shares of the
Company pursuant to this Agreement, the Sellers will no longer have any rights,
title, interest or other claims relating to the Preferred Stock.

(b) Authorization; No Breach. The execution, delivery and performance of this
Agreement and all other agreements contemplated hereby to which the Sellers are
a party have been duly authorized by the Sellers. This Agreement and all other
agreements contemplated hereby each constitutes a valid and binding obligation
of the Sellers, enforceable in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and limitations
on the availability of equitable remedies. The execution and delivery by the
Sellers of this Agreement and all other agreements contemplated hereby to which
the Sellers are a party, and the fulfillment of and compliance with the
respective terms hereof and thereof by the Sellers, do not and shall not
conflict with or result in a breach of the terms, conditions or provisions of,
or require any authorization, consent, approval, exemption or other action by or
notice to any court or administrative or governmental body pursuant to, its
limited liability company operating agreement or any material law, statute, rule
or regulation to which the Sellers are subject, or any material agreement,
instrument, order, judgment or decree to which the Sellers are subject, except
where any such condition would not adversely affect their ability to perform
their obligations hereunder. The Sellers have full right, power and authority to
sell, assign, transfer and deliver the Shares to be sold by the Sellers
hereunder.

(c) Access to Information; Sophistication; Lack of Reliance. The Sellers
(i) have had a representative on the board of directors of the Company
continuously since February 12, 2010, (ii) are familiar with the business and
financial condition, properties, operations and prospects of the Company,
(iii) have been provided with such information, documents and other materials
concerning the Company, including its financial condition, results of
operations, prospects, properties or business, to enable the Sellers to form an
independent judgment regarding the advisability of the sale of the Shares on the
terms and conditions contained herein, (iv) have had such time as the Sellers
deem necessary and appropriate to review and analyze such information, documents
and other materials to enable it to form such independent judgment, and (v) has
been granted the opportunity to obtain any additional information that the
Sellers deem necessary to verify the accuracy of such information, documents and
other materials and to ask questions of, and have received satisfactory answers
from, representatives of the Company concerning the Company. The Sellers have
also had the opportunity to review the periodic and current reports filed with
the United States Securities and Exchange Commission (the “SEC”) by the Company.
The Sellers’ knowledge and experience in financial and business matters is such
that the Sellers are capable of evaluating the merits and risks of the Sellers’
sale of the Shares. The Sellers have carefully reviewed the terms and provisions
of this Agreement and have evaluated their rights and obligations contained
herein and are hereby voluntarily assuming the risks relating to the
transactions contemplated hereby.

 

2



--------------------------------------------------------------------------------

Section 4. Representations and Warranties of the Company. The Company hereby
represents and warrants to the Sellers that:

(a) Authorization; No Breach. The execution, delivery and performance of this
Agreement and all other agreements contemplated hereby to which the Company is a
party have been duly authorized by the Company. This Agreement and all other
agreements contemplated hereby each constitutes a valid and binding obligation
of the Company, enforceable in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and limitations
on the availability of equitable remedies. The execution and delivery by the
Company of this Agreement and all other agreements contemplated hereby to which
the Company is a party, and the fulfillment of and compliance with the
respective terms hereof and thereof by the Company, do not and shall not
conflict with or result in a breach of the terms, conditions or provisions of,
or require any authorization, consent, approval, exemption or other action by or
notice to any court or administrative or governmental body pursuant to, its
certificate of incorporation or bylaws or any material law, statute, rule or
regulation to which the Company is subject, or any material agreement,
instrument, order, judgment or decree to which the Company or any subsidiary is
subject, except where any such condition would not adversely affect its ability
to perform its obligations hereunder.

Section 5. General Provisions.

(a) Survival of Representations. All representations and warranties contained
herein or made in writing by any party in connection herewith shall survive the
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby, regardless of any investigation made by a
party or on its behalf.

(b) Public Announcements. Except as required by applicable law the Sellers shall
not make or permit any of their affiliates or representatives to make any public
announcement with respect of this Agreement or the transactions contemplated
hereby until the Company has made an initial public announcement of this
Agreement and the transactions contemplated hereby.

(c) Further Assurances. The Sellers shall execute and deliver to the Company, or
shall cause to be executed and delivered to the Company, such additional
instruments or documents, and shall take or cause to be taken such other action,
as the Company may reasonably request from time to time after the Closing for
the purpose of giving effect to the transactions contemplated hereby.

(d) Expenses. The parties will each pay their own costs and expenses (including
attorneys’ fees and expenses) incurred in connection with the preparation,
negotiation and consummation of this Agreement and the transactions contemplated
hereby.

(e) Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

(f) Counterparts. This Agreement may be executed simultaneously in any number of
counterparts, any one of which need not contain the signatures of more than one
party, but all such counterparts taken together shall constitute one and the
same Agreement.

(g) Successors and Assigns. Except as otherwise provided herein, this Agreement
shall bind and inure to the benefit of and be enforceable by any of the parties
hereto and their respective successors and assigns.

 

3



--------------------------------------------------------------------------------

(h) Descriptive Headings; Interpretation. The descriptive headings of this
Agreement are inserted for convenience only and do not constitute a part of this
Agreement. The use of the word “including” in this Agreement shall be by way of
example rather than by limitation.

(i) Choice of Law. The corporate law of the State of Delaware will govern all
questions concerning the relative rights of the Company and its stockholders.
All other questions concerning the construction, validity and interpretation of
this Agreement and the exhibits hereto will be governed by and construed in
accordance with the internal laws of the State of New York, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of New York or any other jurisdiction) that would cause the application of
the laws of any jurisdiction other than the State of New York.

(j) Waiver of Trial By Jury. Each of the parties to this Agreement irrevocably
and unconditionally waives the right to a trial by jury in any action, suit or
proceeding arising out of, connected with or relating to this Agreement, the
matters contemplated hereby, or the actions of the parties in the negotiation,
administration, performance or enforcement of this Agreement.

(k) Remedies. Each of the parties to this Agreement will be entitled to enforce
its rights under this Agreement specifically, to recover damages and costs
(including attorneys’ fees) caused by any breach of any provision of this
Agreement and to exercise all other rights existing in its favor. The parties
hereto agree and acknowledge that money damages may not be an adequate remedy
for any breach of the provisions of this Agreement and that any party in its
sole discretion may apply to any court of competent jurisdiction (without
posting any bond or deposit) for specific performance and/or other injunctive
relief in order to enforce or prevent any violations of the provisions of this
Agreement.

(l) Amendment and Waiver. The provisions of this Agreement may be amended and
waived only with the prior written consent of the parties hereto.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above.

 

RUTH’S HOSPITALITY GROUP, INC. By:   /s/ Michael P. O’Donnell Name:   Michael P.
O’Donnell Title:   Chief Executive Officer
BRUCKMANN, ROSSER, SHERRILL & CO. III, L.P. By: BRS GP III, L.P., its general
partner

By: BRUCKMANN, ROSSER, SHERRILL &

CO. III, L.L.C., its general partner

By:   /s/ Stephen Sherrill Name:   Stephen Sherrill Title:   Managing Director
BRS COINVESTOR III, L.P. By: BRS COINVESTOR GP III, LLC, its general partner By:
  /s/ Stephen Sherrill Name:   Stephen Sherrill Title:   Managing Director

Signature Page to Preferred Stock Repurchase Agreement



--------------------------------------------------------------------------------

SCHEDULE A

SCHEDULE OF SELLERS

 

Seller

   Number of Shares  

Bruckmann, Rosser, Sherrill & Co. III, L.P.

     19,817.71285   

BRS Coinvestor III, L.P.

     5,182.28715   

Total

     25,000   